On argument and upon consent, judgment modified by striking therefrom the amount allowed as alimony and the additional allowance, and the matter remitted to the Special Term for a new trial as to the amount of alimony to be paid by the defendant for the support and maintenance of the wife and the child, upon condition that the defendant pay to the plaintiff forty-five dollars per week, which defendant is hereby directed to pay to the plaintiff, for the support of the wife and child until such determination by the Special Term; and as so modified unanimously affirmed, *904without costs. Appeal from order denying motion to modify judgment dismissed. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.